713 S.E.2d 900 (2011)
310 Ga. App. 712
SAPP et al.
v.
CANAL INSURANCE COMPANY.
No. A09A2317.
Court of Appeals of Georgia.
July 11, 2011.
Watkins, Lourie, Roll & Chance, Lance D. Lourie, Stephen Roberts Chance, Atlanta, for appellants.
Gilliland, Ratz & Browning, Charles Allen Ratz, Atlanta, Robert Walker Browning, Spurlin & McCorvey, John Crawford Spurlin, McCall, Williams, Wilmot & Powell, Robert Cyril Wilmot, Tifton, William H. Hedrick, for appellee.
McFADDEN, Judge.
In Sapp v. Canal Ins. Co., 288 Ga. 681, 706 S.E.2d 644 (2011), the Supreme Court reversed the judgment of this Court in Sapp v. Canal Ins. Co., 301 Ga.App. 596, 688 S.E.2d 375 (2009). Accordingly, we vacate our earlier opinion and adopt the judgment of the Supreme Court as our own.
Judgment reversed.
ELLINGTON, C.J., and MIKELL, J., concur.